DIANA GRIBBON MOTZ, Circuit Judge,
Concurring in Parts, I., II., III.A. and C., IV., and in the judgment:
Section III.B. of Judge Williams’ opinion applies the Supreme Court’s Landgraf analysis to determine whether 42 U.S.C.A § 1977e(d)(3) (West Supp.1997) has a “retroactive effect.” I write separately to state why I believe that application of § 1997e(d)(3) to the fees at issue here presents no retroactivity question.
Section 1997e(d)(3) provides that attorney’s fees under 42 U.S.C. § 1988 “shah not be awarded, except to the extent that” the hourly rate is capped at “150 percent of the hourly rate established under section 3006A of Title 18.” (emphasis added). The plain language of the statute directs that it applies when a court makes its award, not when an attorney completes his work, or totals his time, or submits his fee request, but when a court awards fees. Therefore, the only “retroactivity” question involving § 1997e(d)(3) is whether it applies to fees awarded before its enactment. Because the fees at issue here were awarded on May 29, 1996, a month after the effective date of the statute (April 26, 1996) this case presents no retroactivity question.
I cannot accept Judge Murnaghan’s suggestion that the district court awarded fees on February 16, 1996. The district court’s February 16 order declared plaintiffs entitled to fees; it awarded them nothing. Even after a victory on the merits or a declaration of entitlement to fees an attorney has no right to a specific fee under § 1988 until the actual fees are awarded. A district court must apply a twelve factor test, and can always grant an attorney less than he requests. In short, because § 1997e(d)(3) only affects the rate at which attorneys are compensated it has no “retroactive effect” on their entitlement to some fees — it does not “impair rights a party possessed when he *1393acted.” Landgraf v. USI Film Prods., 511 U.S. 244, 280, 114 S.Ct. 1483, 1505, 128 L.Ed.2d 229 (1994).* For this reason, the Landgraf analysis, which bedevils my colleagues, is unnecessary here.
I note that, if Landgraf did apply, its initial step would resolve this case. That step requires determination of whether “Congress has expressly prescribed the statute’s proper reach.” Id. at 280, 114 S.Ct. at 1505. If so, “there is no need to resort to judicial default rules.” Id. By expressly stating that § 1997e(d)(3) applies to an “award” of fees Congress clearly evidenced its intent to affect a fee “award” regardless of when legal work was completed. To hold otherwise would require us to add the following clause to § 1997e(d)(3): “such fees shall not be awarded [for work completed after the passage of this Act ].”

 I recognize that Jensen v. Clarke, 94 F.3d 1191 (8th Cir.1996), and Cooper v. Casey, 97 F.3d 914, 921 (7th Cir.1996), found that it would be " 'manifestly unjust’ to upset [an attorney's] reasonable expectations and impose new guidelines at this late date.” Jensen, 94 F.3d at 1203; see also Cooper, 97 F.3d at 921. But regardless of the statute’s "fairness” it only changes the rate of renumeration, it does not strip an attorney of any previously established right to a specific award of attorney’s fees, because there is no such right until the court awards the fees.